EXHIBIT 10.2



June __, 2015


[Employee Name]
[Employee Address]




Re:           Retention Bonus Agreement


Dear [Employee Name],


As you know, Pozen, Inc. (the “Company”) is in the process of acquiring all of
the outstanding equity of Tribute Pharmaceuticals Canada Inc. (the
“Transaction”).  Due to your efforts to date and the important job duties you
will have following the closing of the Transaction, the Company has identified
you as eligible for certain bonus payments and other benefits on the terms and
conditions set forth in this Bonus Agreement (the “Agreement”).  We want to make
sure you are aware that the Company values the skills and experience you bring
to the team, and that your continued efforts in support of our goals is
imperative to our success.


1.  
Upfront Retention Bonus.  The Company shall pay you a retention bonus in the
amount of [$_____].  This bonus shall be payable to you in the first
administratively feasible regularly scheduled payroll following the Company’s
receipt of this Agreement signed by you.



2.  
Performance-based Retention Bonus.  You will be eligible to receive a
Performance-based Retention Bonus in the amount of $[______] on the first
payroll after the completion of the merger transaction with Tribute (“Payout
Date”), subject to meeting the performance conditions described in Appendix A by
the Payout Date.  The determination of whether you have met your performance
conditions shall be made in the sole discretion of the Company.  To receive this
Performance-based Retention Bonus, you must be employed by the Company, and not
have provided notice of resignation, on the Payout Date.



3.  
Accelerated Vesting.  Immediately prior and subject to the closing of the
Transaction, you shall become fully vested in all outstanding equity of the
Company; provided that you are employed by the Company, and have not provided
notice of resignation, on such date.



4.  
Confidentiality.  You agree to maintain the terms of this Agreement strictly
confidential and you shall not use or disclose this Agreement to any person
without the express written consent of the Company; provided, however, that you
may disclose this Agreement to your immediate family, tax advisors and attorneys
so long as they agree to maintain the confidentiality of this Agreement.



5.  
At-Will Employment.  Nothing in this Agreement changes the at-will nature of
your employment with the Company or otherwise creates or constitutes an
obligation by either yourself or the Company to maintain your employment with
the Company.



6.  
Tax Treatment.  All payments under this Agreement shall be made subject to
applicable withholdings and deductions.   This Agreement is intended to comply
with, or otherwise be exempt from, Section 409A of the Internal Revenue Code of
1986, as amended, and any regulations and Treasury guidance promulgated
thereunder, and remains subject thereto.  This Agreement shall be interpreted to
be in compliance therewith.




 
i

--------------------------------------------------------------------------------

 



 
7.  
Modification; Waiver; Severability.  This Agreement may not be amended or
modified except in a writing signed by both parties and no provision of this
Agreement may be waived except in a writing signed by the party providing such
waiver.   In the event that any provision of this Agreement is found to be
unlawful or unenforceable, such provision will be severed from the Agreement and
the remaining provisions will remain fully valid and enforceable.



8.  
Assignment.  The rights and obligations of the Company under this letter will
inure to the benefit of and will be binding upon the successors and assigns of
Company.  You will not be entitled to assign any of your rights or obligations
under this Agreement.



9.  
Governing Law.  This Agreement will be governed by and construed in accordance
with the laws of the United States and the State of North Carolina.



10.  
Entire Agreement.  This Agreement constitutes the entire agreement between the
parties relating to the subject matter hereof and supersedes all prior or
simultaneous representations, discussions, understanding, negotiations, and
agreements (whether written or oral) relating to the subject matter of this
Agreement; provided, however, that this Agreement shall not supersede any other
agreements between the Company and you, if any, on other subject matters.



We could not be successful without you on our team and are looking forward to
your continued commitment.


Sincerely,


 
 


William L. Hodges
Chief Financial Officer, POZEN Inc.






I agree to the terms and conditions of this Agreement:








_____________________                                                      ________________
Employee
Name                                                                                     Date



 
ii

--------------------------------------------------------------------------------

 

APPENDIX A
 


 Retention Bonus Criteria





 
iii

--------------------------------------------------------------------------------

 
